Opinion by
Trexler, J.,
This was a suit in divorce. Upon a petition to increase the alimony and to award additional counsel fees, a rule was granted upon the libellant and he filed an answer thereto. The court ordered the answer be suppressed and stricken from the record. The reasons alleged for the suppression of the answer, and which the court by its order adopted were “that it contains scandalous, impertinent and immaterial matter and an unwarranted attack upon attorneys who are not parties to the case.” We will not refer to any specific statements *504made in the answer. It is sufficient for present purposes to say that the court was clearly right in declining to recognize it. “The records of the court are not to be converted into a machinery for circulation of slander”: Riddle v. Stevens, 2 S. & R. 537 (542). Ordinarily the court will only order the parts that offend to be stricken from the record, but in this case, almost the entire answer is given over to improper statements involving the character of numerous persons. The scandalous matter is set forth at great length and the part which is relevant is so small that in its wise discretion, the court properly suppressed the answer in its entirety.
The course open to the libellant was to ask leave to file another answer. Instead of this, further publicity is given to the offensive statement, by an appeal to this court, and in the argument we are asked to accept as verity the allegations made by the libellant because no reply was made to the answer which the court suppressed. There were depositions taken in support of the answer. They were of the same character as the answer and were not pertinent to the question as to what was the proper amount to award to the respondent as alimony and counsel fees. Numerous exceptions were filed to the depositions and the court properly sustained the exceptions.
The original order of the court allowed the respondent $7.50. This was increased to $10. There was also allowed counsel fee of $200. The original order of the court was apparently provisional “until further order of the court.” As the depositions taken in support of the first order are not printed, we cannot satisfactorily pass upon the question presented. The facts set forth in the petition would indicate that there was no abuse of discretion in the court’s order. The whole record is not before us. The presumption is that the court exercised a correct judgment. The matter was within the sound discretion of the court: Waldron v. Waldron, 55 Pa. *505231; and will not be reversed except for the plain abuse of discretion, Lynn v. Lynn, 68 Pa. Superior Ct. 324.
We have carefully examined the docket entries and abstract of proceedings and have come to the conclusion that the total amount allowed to counsel of the respondent to wit: $325 is not excessive.
Order affirmed. Appellant for costs.